Citation Nr: 1715057	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left ear hearing loss.  The claims file and jurisdiction was later transferred to the RO in Reno, Nevada.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2013.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in July 2014, at which time the claim of service connection for left ear hearing loss was reopened and remanded for additional evidentiary development, including an addendum opinion to determine if the Veteran's left ear hearing disability was aggravated by military service.  The RO readjudicated the issue and denied entitlement to service connection for left ear hearing loss in a February 2015 Supplemental Statement of the Case.  


FINDING OF FACT

The Veteran's pre-existing left ear hearing loss was aggravated by military service and/or the Veteran's left ear hearing loss has been shown to be the result of noise exposure during military service.  






CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for left ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the alternative, service connection for hearing loss that pre-existed service may be granted if aggravated by military service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

A pre-existing injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.304; 3.306 (b) (2016).  

For the purposes of applying laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran has a current left ear hearing loss for VA purposes and asserts that it is the result of exposure to rockets, artillery fire, and gunfire during his military service.  See 06/23/2010, VBMS, VA Examination; 04/13/2010, VBMS, VA 21-4138 Statement in Support of Claim; 05/18/2013, Virtual VA Documents, Hearing Transcript, pp. 3-4.  

A review of the Veteran's DD Form-214 reveals that his military occupational specialty (MOS) was a personnel specialist.  The Veteran testified that he was a personnel specialist for a rocket artillery unit and exposed to rockets and artillery.  Furthermore, he was exposed to artillery fire and tank fire without hearing protection.  See 05/18/2013, Virtual VA Documents, Hearing Transcript, pp. 3-4.  The Board finds that the activities described by the Veteran are consistent with the circumstances of his service and thereby concedes acoustic trauma in service.  

Having established a current disability and in-service noise exposure, the remaining question is whether the Veteran's left ear hearing loss is due to noise exposure during military service.  

The Veteran's enlistment examination in November 1966 contained audiometric findings.  Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since December 31, 1970, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the ASA standards in the November 1966 audiological evaluation findings will be converted to ISO-ANSI standards by adding 15, 10, 10, 10, 5, respectively, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
30
15
15
/
50

Thus, the entrance examination on its face reveals hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.  Typically, when a defect is noted on entry to service, the presumption of soundness does not apply.  38 U.S.C.A. § 1111.  As will be explained below, however, in this case the totality of the record calls into question the reliability of the in-service audiometric examinations.  As the results are not deemed probative, the Veteran will be found sound at enlistment.  As a result, the salient question is whether left ear hearing loss was incurred in, rather than aggravated by, active service.

The Veteran was provided an audiological evaluation during his separation examination in April 1969.  However, because it is unclear whether such thresholds were recorded using ADA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding 15, 10, 10, 10, 5, respectively, to the recorded data.  The Board notes there were two recordings of auditory thresholds in April 1969.  Following both tests, the Veteran was diagnosed with bilateral high tone hearing loss.  After converting to ISO-ANSI, the recorded the pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
25
20
/

After converting to ISO-ANSI, Dr. D.J. recorded the pure tone thresholds in decibels for the second test were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
25
/
15

Post-service, the Veteran was afforded VA examinations in June 2010 and July 2011, at which time the examiner assessed left ear sensorineural hearing loss.  The audiological evaluations revealed hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner opined that the audiograms from 1966 to 1969 did not show a progression in left ear hearing loss.  Accordingly, the examiner concluded that the Veteran's left ear hearing loss was not caused or a result of military service.  

The Board requested an addendum opinion in order to assess the reliability of the testing conducted in conjunction with the entrance examination.  Specifically, the entrance examination reveals that the Veteran had left ear hearing loss under 38 C.F.R. § 3.385 and the separation examination reveals audiometric results that were normal for VA purposes, and also for clinical purposes at most puretone thresholds.  The examiner assessed the Veteran with bilateral hearing loss.  

A VA examiner in August 2014 was unable to provide an opinion as to the testing environment during the entrance and exit examinations and was unable to determine if ANSI standards were used during the audiological evaluation.  Furthermore, the examiner could not determine why the examiner in April 1969 indicated the Veteran had bilateral hearing loss when he had normal hearing recorded in the audiogram.  Accordingly, the examiner opined that the Veteran's left ear hearing loss is less likely as not caused by or a result of military service.  

The Board finds that there are too many unknowns during the Veteran's entrance and separation examinations, to include the standard of notation employed, and as a result such evidence holds heavily diminished probative weight.  The Board notes that the entrance examination reveals left ear hearing loss for VA purposes at the 4000 Hz frequency level.  However, the separation examination indicates a significant improvement at 4000 Hz.  The VA examiners were unable to provide an opinion or account for the bilateral hearing loss diagnosed during the Veteran's separation examination.  Accordingly, the Board gives no probative weight to the opinions provided by the VA examiners in 2010, 2011, and 2014. 

In this case, the Board observes that the separation examiner assessed the Veteran with bilateral hearing loss in April 1969; at 2000 Hz clinical hearing loss per Hensley was shown, supporting the diagnosis.  Statements from the Veteran and his wife indicate his left ear hearing loss has deteriorated throughout the years, indicating continuity of symptomatology.  See 03/05/2010, VBMS, VA 21-4138 Statement in Support of Claim; 04/13/2010, VBMS, Buddy/Lay Statement.  The Board finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board finds that if the entrance and separation audiological evaluations are not taken into account and the Veteran is presumed sound at the time of entrance, the evidence reveals a diagnosis of bilateral hearing loss in service and continuity of symptomatology since service to the present.  Therefore, in light of the Veteran's established in-service noise exposure, his current left ear hearing loss disability for VA purposes, and competent and credible reports of continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In view of the foregoing, and in consideration of the evidence of record and credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current left ear hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


